 In the Matter of BROWN SHOE COMPANYandUNITED SHOE WORKERSOF AMERICA, CIOCase No. 14-R-7, !.-Deeided October 30, 1943Mr. H. F. 1'17ill1iite,of St. Louis, Mo., for the Company.Mr. Walter Shannon,of St. Louis, Mo., andMr. Charles Matthews,of Vincennes, Ind.,, for the C. I. O.Dlr. Toga Cory,of St. Louis, Mo., for the A. F. L.Mr. Van Zimmerman,of Mattoon, Ill., for District 50.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by United Shoe Workers of America,CIO, herein called the C. I. 0., alleging that a question affecting com-merce had arisen conc^rning the representation of employees ofBrown Shoe Company, Vincennes, Indiana, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Ryburn L. Hackler, TrialExaminer.Said hearing was held at Vincennes, Indiana, on October7, 1943.At the commencement of the hearing, the Trial Examinergranted motions to intervene, filed by Boot & Shoe Workers Inter-national Union, herein called the A. F. L., and Shoe Workers of Dis-trict 50, United Mine Workers of America, herein called District 50.The Company, the C. I. 0., the A. F. L., and District 50 appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown Shoe Company is a New York corporation with its prin-cipal offices at St. Louis, Missouri.The plant involved in this pro-53 N L R. B, No. 56.317559015-44-vol.559015-44-vol.53--22N 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding is located at Vincennes, Indiana, and is one of 15 plantsowned and operated by the Company in the manufacture and sale ofshoes.During the year 1942, the Company purchased and trans-ported to its plant in Vincennes, raw materials consisting of leatherand findings in excess of $500,000 in value, of which approximately90 percent was shipped to the Vincennes plant from points outsidethe State of Indiana.During the same period, the Company soldand transported finished shoes in excess of $500,000 in value, of whichapproximately 95 percent was shipped to points outside the State ofIndiana.The Company admits that it is engaged in commerce with-in themeaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Boot & Shoe Workers International Union, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.Shoe Workers of District 50, United Mine Workers of America,is a labor organization admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company and the CIO entered into a collective bargainingcontract for the period of September 16, 1942, to September 16, 1943,after the C. I. O. was certified by the Board as the result ofan elec-tion held in June 1942: The contract provided that either partycould serve notice of its termination, not less than 30 nor more than60 days prior to the expiration date.On July 28, 1943, District 50,by letter, informed the Company that it represented a majority ofthe employees and requested recognition for the purposes of collectivebargaining.On July 29, 1943, the Company advised the C. I. O. ofthe rival claim made by District 50, and gave notice to the C. I. O.of its intention to terminate their contract as provided in the termi-nation clause.The Company also notified District 50 that it refusedto grant it recognition on the ground that the Company was undercontract with the C. I. O.None of the parties contends that thecontract operates as a bar to this proceeding.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the C. P. O. and District 50 represent a'Matter of Brown Shoe CompanyandUnated Shoe Workers of Amertca,CID,42N. L. R. B. 75. BROWN SHOE COMPANY319substantial number of employees in the unit hereinafter found ap-propriate.'IV.THE APPROPRIATE UNITThe Company, the C. I. 0., District 50, and the A. F. L. are inagreement that a plant-wide unit of production and maintenanceemployees constitutes an appropriate unit.The parties stipulatedon the record to exclude the nurse, engineer, Employees' AssistanceFund concession attendant, general factory commissary employees,clerical employees, and all supervisory employees.The parties are in dispute as to whether an employee, classifiedby the Company as a record writer, should be included or excludedfrom the appropriate unit.The Company and the C. I. 0. agreedto exclude the record writer on the ground that she is engaged ex-clusively in clerical work.District 50 desires her inclusion as a pro-duction employee on the ground that she is located in the cuttingroom of the Company's plant.The evidence adduced at the hearingshows that the duties of the record writer include maintaining ofrecords and advising shoe cutters as to their work assignments andthe type of material to be used.The plant manager testified thatthe sole reason for placing the record writer in the cutting room, wasone of convenience.The prior representation case 3 and the subse-quent collective bargaining contract'between the Company and theC. I. 0., did not include the record writer in the bargaining unit.In view of the foregoing, we shall exclude the record writer from theappropriate unit.We find that all production and maintenance employees of the Com-pany at its Vincennes, Indiana, plant, excluding the nurse, engineer,Employees' Assistance Fund concession attendant, general factorycommissary employees, record writers, clerical employees, and all orairy other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of2The Regional Director reported that the C. I. O. submitted 358 application-for-member-ship cards,98 of which were dues paying members for the weeks of September 11 and 18,1943Of these 98 cards, 91 bore apparently genuine signatures of persons on the Com-pany'spay roll for September 6, 1943,which contained 354 employees in the allegedappropriate unit; 4 of the cards bore printed names of persons on this pay roll. (Thisreport does not mean that the C I.0 has only 98 dues paying members in the plant, butthat 98 persons paid dues on the dates chosenby theRegional Director in his report)The Regional Director further reported that District 50 submitted 87 application-for-membership cards, 69 of which bore apparently genuine signatures of persons on the Com-pany's pay roll for September 6, 1943; that 68 of the cards were dated from March 1943to September 1943 ; 1 card being undated.The A. F L.submitted to the Trial Examiner three members' dues books which hechecked against the Company's pay roll of September 6, 1943, and found that two of thenames appearing on the three books also appeared on the Company's pay roll of September6, 1943.The two dues books show that both employees were dues paying members up toSeptember 25, 1943. Inasmuch as an election is to be conducted,and inasmuch as theA F. L. has made some showing of membership,we shall accord it a place on the ballot.3 See footnote1, supra. 320DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were. employed during thepay-roll period immediately preceding ,the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brown ShoeCompany, Vincennes, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date'of this Direction, under; the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article111, Sections 10 and 11, of said rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the payroll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by United Shoe Work-ers of America, affiliated with the Congress of Industrial Organiza-tions,'by Shoe Workers of District 50, United Mine Workers of Amer-ica, or by Boot &. Shoe Workers International Union, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining, or by none of these organizations.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.